Citation Nr: 1128364	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2006, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

In June 2007 and June 2009, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's previous remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's psychiatric disability.  The Veteran was afforded VA examinations in October 2009 and September 2010.  The Board finds, however, that another examination is necessary.  

Service treatment records show that in July 1994, there were allegations of problems between the Veteran and his wife.  Separation examination reported that the Veteran's psychiatric condition was normal and the Veteran did not report any psychiatric problems on his Report of Medical History.  Service personnel records, however, reveal that the Veteran was administratively discharged based on diagnoses of partner relational problem and narcissistic personality disorder with paranoid traits.  The examiners commented that the Veteran exhibited maladaptive character traits on psychiatric examination, which was found to be so severe that is affected his ability to function effectively in the military.  

Post-service medical records include numerous various findings and diagnoses.  The Veteran was afforded a VA examination in December 1994, a few months following separation.  The diagnosis was adjustment disorder in full remission and cluster A personality traits.  

In June 2004, the Veteran underwent a VA psychiatric evaluation, during which he reported having auditory hallucinations beginning at age 19.  The diagnosis was psychosis, not otherwise specified.  A diagnosis on Axis II was deferred.  

In a letter dated October 2004, a VA staff psychologist stated that the Veteran had been a patient at the Mental Health Clinic since June 2004, and was diagnosed with psychosis not otherwise specified and depression not otherwise specified.  The Veteran had symptoms of paranoia, auditory hallucinations, social withdrawal, depressed mood, feelings of hopelessness, decreased energy, and impaired concentration.  The psychologist further noted that the Veteran reported experiencing similar symptoms in service.  Based on the Veteran's verbal history, the staff psychologist concluded that the symptoms the Veteran had in the military appeared very similar to the ones currently experienced and that the conditions he was being treated for at the time were likely to have been present while he was in the military.  

During VA treatment by a psychiatrist in February 2008, it was noted that the Veteran was discharged from service due to a personality disorder.  The Veteran was diagnosed as having bipolar disorder, which was found to be likely the same the Veteran had in service.  The treating psychiatrist did not provide a basis for that opinion.  

During treatment in April 2008, the Veteran requested medication that would lift him up and give him a good ride.  When the physician was reviewing his record, the Veteran became increasingly loud and would grunt.  Following a mental status examination, the Veteran was diagnosed as having psychosis, not other specified, rule out malingering and rule out substance abuse.  The physician commented that he had suspicions that the Veteran was either using illicit substances or was presenting a false façade.  

In May 2008, the Veteran was diagnosed as having adjustment disorder related to psychosocial challenges.  In June 2008, the Veteran was noted to have delusions, involuntary twitching of the neck and head, involuntary sudden vocalizations, anhedonia, psychomotor retardation, and extremely schizoid presentation.  He was diagnosed as having depression, Tourette's syndrome, and a history of bipolar disorder.  In September 2008, the Veteran was diagnosed as having psychosis, not other specified; rule out malingering and rule out substance abuse.  

In October 2009, the Veteran was afforded a VA examination in accordance with the June 2009 Board remand.  The diagnoses were Tourette's syndrome and bipolar disorder.  Axis II diagnosis was not otherwise specified including antisocial traits.  The examiner stated that the Veteran's Tourette's syndrome was characterized by barking, swearing, shouting, and anger outbursts and it was unclear when Tourette's syndrome began, but it appeared to be going on for quite a while.  The Veteran's bipolar disorder was characterized by auditory and visual hallucinations, paranoid and grandiose delusions, and disorientation.  The examiner stated that there was no clear way to date this to his time in service as the Veteran was a poor historian and he believed that it occurred before his time in service.

In September 2010, the Veteran underwent another examination by a private psychologist.  Following a review of the Veteran's post-service medical history and evaluation, the Veteran was diagnosed as malingering.  The examiner commented that the Veteran's claims file indicates a long history of attempting to get drugs (medications), seeking services and not following through, and make complaints throughout the years depending on what it was he wanted at the time.  The examiner observed that it was clear that the Veteran was aware enough to know when he was being watched and when he thought he was not and would become profoundly "sick" when he thought he was being watched and functioned well and appropriately when he did not think he was being observed.  

The Board finds that the VA examinations conducted following the June 2009 remand are not adequate.  Although it was noted that the claims file was reviewed, the October 2009 examiner did not address the relevant evidence of record.  He stated that there was no clear way to date the Veteran's psychiatric disabilities to his time in service, but made no mention to the diagnosed inservice disorders or behavior.  In addition, he found that the Veteran's psychiatric disabilities began prior to service, but gave no support for this finding.  The Board notes that the Veteran did report during the June 2004 VA evaluation that he began hearing voices at the age of 19; however, in a February 2009 statement, the Veteran's mother stated that the Veteran did not have any psychological issues prior to service.  Such evidence should be addressed by the examiner.

In addition, although the September 2010 examination appears to be thorough and well-supported, the examiner failed to address the Veteran's inservice behavior and findings leading to his administrative discharge.  Although the examiner found the Veteran was malingering at the time of the September 2010 examination, the examiner did not address the abnormalities noted during service or opine as to whether they may have related to his current behavior.  

Therefore, another examination is necessary in this case to address these deficiencies.  The examiner must be specifically directed to address the Veteran's inservice behavior and diagnoses and whether there is a relationship any current psychological and personality disorders.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In addition, the examiner should determine if the Veteran's psychiatric and/or personality disorders existed prior to service and, if so, were they aggravated by service.  

In light of the Veteran's medical history, a VA medical opinion should be obtained to determine whether the Veteran's psychiatric disability pre-existed service and whether it was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric VA examination to determine the current nature and likely etiology of his psychiatric disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should answer the following questions: 

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric and/or personality disorder that existed prior to his entry onto active duty?  

(b)  If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that the current psychiatric disability had its onset during active service or is related to any in-service event, disease, or injury?  The examiner must address whether the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during service.

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


